Citation Nr: 1412872	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to August 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Muskogee, Oklahoma, that denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), including as due to exposure to herbicides, hepatitis C, bilateral hearing loss, chronic obstructive pulmonary disease (COPD), and hypertension.

In a November 2010 rating decision, the RO granted the Veteran's claim for service connection for PTSD.  The RO's determination represented a full grant of the benefits sought as to his claim.

In August 2012, the Veteran testified during a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.  There were extensive disruptions of audio noted in the hearing transcript.  In an October 2012 letter, the Board explained the situation to the Veteran and offered him the opportunity to testify during an additional hearing.  He was advised that, if he did not respond within 30 days, it would be assumed that he did not want another hearing.  He did not respond.

In December 2012, the Board remanded the Veteran's case, for further development.  In a March 2013 rating decision, the AMC granted service connection for hepatitis.  The action was a full grant of the benefits sought as to the Veteran's claim.  

In a June 2013 decision, the Board granted service connection for bilateral hearing loss and denied his claim for service connection for a pulmonary disease to include COPD.  At that time, the Board remanded his claim for service connection for hypertension.

In October 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2013).  A VHA medical opinion was rendered in November 2013.  In January 2014, the Veteran was given an opportunity to present additional argument but no further argument was received from him or on his behalf. 


FINDING OF FACT

Hypertension is proximately due to service connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Id. at 303-4.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Service treatment records do not report hypertension.  When examined prior to separation in July 1970, the Veteran's blood pressure was 120/64.

The first post service medical records to describe the Veteran's treatment for hypertension are VA medical records dated in January 1999.

At his hearing the Veteran expressed his belief that the current hypertension "had something to do with" service connected PTSD.

In January 2013, a VA examiner noted that hypertension was not documented in the Veteran's service treatment records and that several blood pressure readings were normal.  It was noted that the first diagnosis of hypertension in the Veteran's records was from January 1999, 29 years after his discharge from active service, and the examiner found no interim medical information.  The Veteran did not know when he was first diagnosed, only that he had it "for years".

The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by active service.  According to the examiner, "PTSD does not correlate with [the Veteran's] diagnosis of hypertension [or] with the worsening of his blood pressure problem."  The examiner commented that, at the time of the Veteran's greatest stress, while in the stockade and when dismissed from service for being "unsuitable" and a "non-effective soldier", his blood pressure was 120/64 when examined for separation in July 1970.

Further, the examiner observed that the Veteran had "a multitude of unhealthy life-long lifestyle choices and genetic factors (lipids) to account for his hypertension and progression of same."  It was noted that the Veteran had 60 years of smoking (starting at age 7), hyperlipidemia, and alcoholism.  

As the VA opinion did not explain why the Veteran's hypertension was attributable to lifestyle choices rather than PTSD or discuss studies suggesting some link between PTSD and hypertension, the Board requested an opinion from a VA cardiologist or psychiatrist.

In July 2013, a VA psychiatrist reviewed the Veteran's service and post-service medical records and opined that hypertension was less likely than not proximately due to or the result of a service-connected condition.  The examiner also stated that the Veteran's hypertension was less likely as not permanently aggravated or a result of any event that occurred and/or expressed in-service and/or within one year of discharge including PTSD.  

The VA psychiatrist found that the Veteran's hypertension was at least as likely as not a result of smoking and/or hyperlipidemia and/or the risk of hypertension in the general population, and was not caused and/or worsened by an already service-connected disability.  The VA examiner stated that the natural progression (of the Veteran's hypertension) was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

The examiner did not discuss evidence cited in the 2013 Board remand, but stated that, "PTSD is not a recognized risk for hypertension" and did not discuss the studies suggesting some link between PTSD and hypertension.  The examiner quoted "Overview of hypertension in adults", by N. Kaplan, M.D., et. al., in Up To Date On Line, indicating that the etiology of primary or essential hypertension and identifiable or secondary hypertension (due to a known cause) differ.  It was noted that a variety of risk factors were noted to be associated with essential hypertension, including personality traits, such as hostile attitudes and time urgency/impatience.  

The studies noted by the Board and Veteran included a review from VA's National Center for PTSD reporting a number of studies that had found a correlation between PTSD and cardiovascular disease, but did not specifically mention hypertension.  Jankowsi, Ph.D., PTSD and Physical Health (National Center for PTSD, Jan. 1, 2007); www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

Another study noted that persons with PTSD had been reported to be more likely to have hypertension and noted an "apparent link" between PTSD and hypertension.  The study went on to note that people with PTSD had been noted to have increased heart rate and blood pressure, including in response to stimuli.  The author discussed biological changes that could explain the apparent link between PTSD and hypertension.  Coughlin, Post-traumatic Stress Disorder and Cardiovascular Disease (Open Cardiovascular Med. J. Jul. 11, 2011); www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329. 

A third review noted a body of evidence that there was a link between PTSD and the risk of hypertension.  The author concluded, it would appear that trauma exposure initiates a process of disruption of an individual's internal psychophysiology that is then progressively sensititzed;" and this pattern could also become manifest as hypertension.  McFarlane, The long-term costs of traumatic stress: intertwined physical and psychological consequences (World Psychology February 2010); www.ncbi.nlm.nih.gov/pme/articles/PMC2816923. 

As the examiner did not address the applicability of this risk factor to the Veteran's case or provide a rationale for her opinion, and as the Veteran's representative submitted other articles discussing a relationship between PTSD and heart disease in August 2013, the Board requested an expert VHA opinion from an internist.

In the November 2013 VHA opinion, an expert specializing in internal medicine opined that it was not at all likely that the Veteran's PTSD caused or aggravated his hypertension.  

The physician explained that he identified numerous Medline articles regarding PTSD and hypertension or blood pressure in the titles and identified five articles containing both subjects.  According to this VA physician, it was "quite clear" that there was "not a single medical reference ever published suggesting that PTSD causes or aggravates hypertension."  

Abstracts of the reviewed articles were provided with the opinion.  These did not include the articles referenced by the Board or the Veteran.  The abstracts were of studies conducted in 2003 and 2004 and subsequent studies did not specifically address the link between PTSD and hypertension.

The VHA physician commented that there were an estimated fifty to sixty million or more Americans with hypertension.  Greater than 90 percent of them had idiopathic hypertension.  The physician stated that one could make associations between hypertension and other diseases, and one could hypothesize cause and effect, but "in the case of PTSD and hypertension there is simply no scientific evidence for any connection."  

It was also noted that there was some evidence that smoking, itself, caused or contributed to hypertension.  Thus, the Veteran's 70 plus pack years may be a contributor.  

As to the articles submitted by the Veteran's representative discussing the relationship between PTSD and heart disease, the VHA physician noted a "handful" of articles published that suggested a relationship between PTSD and cardiovascular disease.  However, the examiner stated that "there is not a single article ever published documenting an increased risk of heart attack or stroke in patients with PTSD."  The issue was moot, as the examiner noted that the Veteran had no known heart disease.

Analysis

The evidence shows that current hypertension has been demonstrated.  There is no contention or evidence that hypertension was directly incurred in service or during a presumptive period.  

The case turns on whether hypertension was proximately caused or is due to service connected PTSD.  VA examiners have unanimously concluded that it was not.  There are; however, problems with all of these opinions.  Most recently, the VHA expert stated that there was no scientific evidence of a link between PTSD and hypertension.  The studies noted above; however, do provide such evidence, and some discuss specific mechanisms to explain the relationship.  At this point the evidence is in at least equipoise on the question of the link between current hypertension and PTSD.  Accordingly, the claim is allowed

ORDER

Service connection for hypertension is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


